Citation Nr: 1706250	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-48 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for subdeltoid bursitis of the right shoulder prior to October 1, 2010 (exclusive of temporary total rating  from August 11, 2010 to September 30, 2010), and in excess of 40 percent since March 24, 2011.     

2. Entitlement to an evaluation in excess of 30 percent for left shoulder osteoarthritis (exclusive of temporary total rating from December 8, 2010 to February 28, 2011).   


REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to October 1994.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2010 rating decision of the VA Regional Office (RO) in San Diego, California.  The Veteran's claims file was subsequently transferred to the VA RO in Oakland, California.  The Veteran previously had a Travel Board hearing request, which he later withdrew.  38 C.F.R. § 20.704(e) (2016).

The Board's Mary 2016 decision/remand granted the claim for total disability due to individual unemployability (TDIU).  The Board remanded the increased rating claims for right and left shoulder disorders for further development, and these claims have returned for appellate disposition.  That decision also recognized clarification of the Veteran's attorney representation status in this matter to consist of Don H. Jorgenson, Esq. as has been designated.  The Veteran and his attorney have elected to continue the instant appeal notwithstanding award of TDIU effective August 11, 2010.

In September 2016, the Veteran's attorney argued that the Veteran had difficulty sleeping due to his shoulder disabilities.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the Agency of Original Jurisdiction (AOJ) shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) 2015); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  The Veteran's attorney's statement is interpreted as indicating a desire to file a claim for service connection for a sleep disorder as secondary to service-connected shoulder disabilities.  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   


FINDING OF FACT

Maximum ratings are already assigned for limited motion in the left shoulder, and right shoulder since October 1, 2010.  Prior to October 1, 2010, the right shoulder was not limited in movement to 25 degrees from the side.  Nor was there otherwise compensable ankylosis or impairment of the humerus.  


CONCLUSIONS OF LAW

1. The criteria are not met to establish a greater evaluation for subdeltoid bursitis of the right shoulder, rated 30 percent prior to October 1, 2010 (exclusive of temporary total rating) and 40 percent from March 24, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5201 (2016).    

2. The criteria are not met to establish a greater evaluation for left shoulder osteoarthritis, rated 30 percent for left shoulder osteoarthritis (exclusive of temporary total rating).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5201 (2016).    


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by November 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA's duty to assist has been fulfilled through obtaining VA medical records and providing adequate VA examinations.  See 38 C.F.R. § 4.1.  The February 2009, June 2010, March 2011, and June 2016 examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions, and because they describe his shoulder disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board's May 2016 remand directives See Stegall v. West, 11 Vet. App. 268 (1998).  for updated examination has been properly met, as well as obtaining additional treatment records.  The Veteran had requested a hearing in this matter, but withdrew the request.   There is no indication of any further relevant evidence or information to obtain.  The Board will proceed to a decision.

Merits of Claims for Increased Rating 

A. Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected right and left shoulder disorders (the right arm being the dominant upper extremity, in this case) have been evaluated in accordance with the rating criteria based upon limitation of motion, 38 C.F.R. § 4.71a, Diagnostic Code 5201.   

The claim for increased rating was filed December 18, 2008.

Under Diagnostic Code 5201, limitation of motion of the arm at shoulder level warrants 20 percent.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity, and 20 percent rating for a minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  38 C.F.R. § 4.71a.  

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Generally, both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Also taken into consideration is the applicability of other diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under rating criteria reserved for the shoulder and arm, Diagnostic Code 5200 is for evaluation of ankylosis, scapulohumeral articulation (where the scapula and humerus move as one piece).  Joint ankylosis that is favorable, with abduction to  60 degrees, can reach mouth and head, corresponds to a 20 percent rating for minor upper extremity, 30 percent major upper extremity.  Intermediate ankylosis between favorable and unfavorable warrants a 30 percent rating for minor upper extremity, 40 percent major upper extremity.  Unfavorable ankylosis, abduction limited to 25 degrees from side, corresponds to 40 percent minor upper extremity, 50 percent major upper extremity.  Ankylosis is defined as complete immobility of a joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5202, for other impairment of the humerus, provides that malunion resulting in moderate deformity, or recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level corresponds to a 20 percent rating.  Malunion with marked deformity, or recurrent scapulohumeral dislocation with frequent episodes and guarding of all arm movements corresponds to 20 percent minor upper extremity, 30 percent major upper extremity.  Fibrous union of the humerus corresponds to 40 percent minor extremity, 50 percent major extremity.  Nonunion (false flail joint) warrants 50 percent minor extremity, corresponds to 60 percent major extremity.  Loss of head (flail shoulder) corresponds to 70 percent minor extremity, 80 percent major extremity.  38 C.F.R. § 4.71a.  

Finally, Diagnostic Code 5203, for malunion of the clavicle or scapula has a maximum rating of 20 percent in either arm, and does not provide any greater benefit.  Id. 

The evaluation of musculoskeletal disability based upon range of motion must also consider functional loss -- the impact of painful motion, weakness, incoordination, fatigability, and worsening on "flare up" (and assuming these factors are not already part of the rating criteria).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

B. Factual Background

Reviewing the evidence, the February 2009 VA examination indicated the Veteran complained of pain in both shoulders, describing 8 out of 10 pain level on each side.  He described weakness, pain, stiffness, and instability.  He denied swelling, redness, locking or fatigability.  Right shoulder surgery was scheduled for that month.  He had been utilizing physical therapy after shoulder procedures and taking medication.  He described flare-ups once every 30 days, precipitated by lifting weights more than 10 pounds.  The pain would last 10 minutes, and he would take it easy during this time.  He denied the use of any crutches, brace, cane, or corrective shoes.  He did not have dislocation, subluxation or constitutional symptoms.  He denied the use of any prosthetic implants in his shoulders.  The effects of these shoulder conditions at the Veteran's usual occupation and daily activities were the interference with overhead activity and with lifting greater than 10 pounds.  

On examination the shoulders had well-healed portal incisions, a well-healed 2-inch scar on his left side, not disfiguring or adding to a functional disability.  He complained of pain anteriorly with palpation.  There were no spasms.  Range of motion of the shoulders consisted of:  forward flexion to 75 degrees, pain beyond 75 degrees; abduction to 75 degrees, pain beyond 75 degrees; external rotation and internal rotation, 30 degrees.  Repetitive range of motion showed some mild increased pain, but no increased weakness, fatigability, or limitation of function.  Motor examination showed symmetric strength of 5/5.  Sensory examination was normal except in the area of the scars.  Reflexes were symmetric at the level of the triceps, biceps, and brachioradialis.  An x-ray of the right shoulder showed impression of irregularity of the right humeral head and the glenoid, like posttraumatic; and unchanged calcification adjacent to the left humeral head, likely posttraumatic or related to hydroxyapatite deposition.  Left shoulder x-ray showed similar impression.  The diagnosis given was right shoulder subdeltoid bursitis; radiographic evidence of irregularity to the right humeral head and the glenoid, likely posttraumatic; left shoulder osteoarthritis (and radiographic evidence of other degenerative changes to the left humeral head).  The Veteran had mild-to-moderate functional limitations with activities of daily living and with his occupational activities, especially with activities of overhead lifting activities.  

On re-examination in June 2010, the Veteran had bilateral shoulder pain with associated "popping and cracking."  He worked in the food services industry, which required lifting and reaching overhead.  His most recent surgery occurred February 2009 on the right rotator cuff, with repair of the cuff and debridement of the labral flap and a subacromial decompression of a shoulder impingement.  Additionally,  he had 2-3+ chondromalacia in the right shoulder at surgery.  The bilateral shoulder condition further affected his work in performing several tasks (reaching for an lifting trays, cleaning, etc.)  The duties at his place of employment entailed lifting and reaching overhead and repetitive motion with the shoulders.  He had constant pain when working, and it increased with these activities.  There had not been any critical reports on his ability to do his work, but he worked in pain.  As far as daily activities, he was limited in ability to play sports with his children due to shoulder limitations.  He had pain in his shoulders when he would lie down on the his side, and he reported the problem affected his sleep and awakened him at night.  He used a pain cream daily, applied topically, for his shoulder pain.  Physical examination indicated normal posture and gait.  He did not use assistive devices.  Strength was 4/5 against resistance in the shoulders bilaterally in all ranges of motion.  There was pain with exertion against resistance bilaterally.  There was no muscular atrophy.  There was bilateral tenderness to palpation over the biceps tendon and subdeltoid areas.  There was a surgical scar on the right, 6-cm x 2-mm, hypopigmented and stable without tenderness.  On the left, there was additional linear surgical scar, 5-cm x  2-mm, nontender.  There was no adherence to the underlying tissue, keloid formation, edema, or inflammation or instability of either of the scars.  

Range of motion consisted of right shoulder forward flexion to 120 degrees, left shoulder to 115 degrees; abduction right shoulder to 90 degrees, left shoulder to 90 degrees; external rotation 45 degrees bilaterally; internal rotation 80 degrees right side, 85 degrees left side.  All of the ranges of motion were limited by pain.  Passive range of motion could not be increased over active range of motion.  Attempts led to considerable pain bilaterally.  There was increased fatigability, pain, and decreased endurance with repetitive movement bilaterally.  The diagnosis was left shoulder osteoarthritis, status post multiple surgeries for rotator cuff tears, with residual pain, decreased range of motion, and functional limitation; and status-post multiple right rotator cuff tears of the right shoulder, with residual pain, decreased range of motion, and functional limitation.              

An x-ray of the right shoulder reflected a rotator cuff repair and stable mild to moderate osteoarthrosis of the right glenohumeral joint.  A left shoulder x-ray indicated stable glenohumeral joint mild osteoarthrosis; mild acromioclavicular osteoarthrosis.  The examiner found that the Veteran's service-connected shoulder disabilities had caused significant functional impairment, although the Veteran was able to perform his job at the time, the conditions affected his ability to obtain and retain employment with regard to non sedentary employment.  (As indicated, the Board already awarded a TDIU given occupational impairment from service-connected disability.) 
  
In August 2010, the Veteran underwent right shoulder arthroscopic surgery with debridement and compression at a private medical facility.  Later that month an orthopedic consult indicated the Veteran had flexion and abduction of the right shoulder to 90 degrees, and wounds were healing well.  When evaluated next month the Veteran had right shoulder flexion and abduction to about 150 degrees.  Left shoulder range of motion was flexion to 130 degrees, abduction to 130 degrees.  Later that month the Veteran's right shoulder had little crepitus on range of motion, and flexion to 170 degrees.  Left shoulder had similar range of motion, with crepitus.  

In a statement provided with his December 2010 VA Form 9 (Substantive Appeal to the Board) the Veteran denoted having severe shoulder pain and shaking of the hands with all arm movements, which prevented from performing even a sedentary job.  According to the Veteran, using his arms for light activities had already caused further damage to the shoulders requiring more surgeries.   

At his March 2011 VA examination, Veteran had global shoulder pain which radiated to his hands.  He was not able to sleep on the shoulder and was unable to work at above the level of the shoulder.  He described cracking and popping as well as stiffness.  He was unable to throw.  Cold weather intolerance was described as a feeling of weakness.  He denied any dislocation of subluxation.  There has also been left shoulder deterioration over time, with unsuccessful surgery in 2010 which consisted of an impingement release.  He described pain over entire shoulder with radiation to the elbow.  There was limited mobility and cracking and popping.  There was stiffness and cold weather intolerance.  He was unable to sleep on the shoulder and could not work above the level of his head.  

Physical examination indicated no shoulder deformity, instability, episodes of dislocation or subluxation, locking or effusion.  There was giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, moderate tenderness.  There were the same findings for left side.  Summary of general joint findings was of tenderness over the coracoid and acromion and in the biceps groove.  There was tenderness along the trapezius and the supraclavicular region and vertebral border of the scapula.  Signs for impingement were positive.  

Range of motion consisted of right shoulder flexion to 90 degrees; abduction to 70 degrees, but to 50 degrees with repetition; internal and external rotation 0 degrees.  There was left shoulder flexion to 90 degrees; abduction to 60 degrees, but to 50 degrees with repetition; internal and external rotation 0 degrees.  The Veteran was considered significantly limited in his movements of both shoulders.  The previously indicated post-surgical scars were referenced, and there were no new findings of painful or restricted motion.  X-rays showed right side moderate osteoarthrosis involving acromioclavicular joint, stable mild to moderate osteoarthrosis of glenohumeral joint, interval narrowing of the acromiohumeral distance which is worrisome for a rotator cuff injury; left side, stable mild osteoarthrosis involving the acromioclavicular joint.  

The examiner diagnosed arthrofibrosis of the right shoulder with adhesive capsulitis following multiple surgical procedures for impingement syndrome and rotator cuff tendinitis.  With regard to the right shoulder, the Veteran had significant limitation of movement and had had to cease his employment.  He had difficulty working below the level of the shoulder and could not work above the level of the shoulder.  According to the examiner, while the left shoulder was not initially related to the Veteran's service, the left shoulder deteriorated over time because of problems associated with the right shoulder and the wear and tear caused by this.  This necessitated his surgeries on the left side and now both shoulders precluded him from engaging in gainful employment.  

Subsequently, Board remand directed re-examination for updated findings.  This examination was completed June 2016.  The diagnosis at the outset was left side acromioclavicular joint osteoarthritis; subdeltoid bursitis, right shoulder.  The Veteran reported that since his last evaluation he had weakness and pain in both shoulders, worse right side.  He had daily pain of 9/10, he rested and used topical treatments for relief.  He stated he went to the gym daily, he rode the stationary bike and sat in a hot tub.  He stated he was able to drive and go to the grocery store, and do light lifting.  No flare-ups of the shoulder or arm were reported.  There was functional impairment in terms of pain and difficulty putting clothes on, reaching arms out, lifting.  

Range of motion in the right and left shoulder were both flexion to 80 degrees, abduction to 90 degrees, external rotation to 60 degrees, internal rotation to 70 degrees.  There was evidence of pain with weightbearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was not objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no resulting lost range of motion.  Pain, weakness, fatigability and incoordination did not have any affect.  Strength was 5/5 throughout.  There was no atrophy or ankylosis.  Right rotator cuff condition was suspected, with positive Hawkins' Impingement test, and position External Rotation/Infraspinatus Strength test.  Shoulder instability, dislocation or labral pathology was suspected.  There was history of mechanical symptoms.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  A crank apprehension and relocation test was negative.  A clavicle, scapular, acromioclavicular (AC) joint or sternoclavicular joint condition was suspected.  There were degenerative changes AC joints.  Range of motion was not affected.  There was no tenderness to palpation of the AC joint.  Cross-body adduction test was negative.  

Regarding conditions or impairment of the humerus, the Veteran did not have loss of head (flail shoulder), nonunion (flail shoulder), or fibrous union of the humerus.  He did not have malunion of the humerus with moderate or marked deformity.  There were no other physical findings, complications, conditions, signs or symptoms related to any conditions that had been diagnosed.  There were no assistive devices used.  Arthritis was documented.  X-rays showed no acute fracture or dislocation in the bilateral shoulders.  There was mild degenerative change of the bilateral acromioclavicular joints and moderate degenerative change of the right glenohumeral joint.  The Veteran was status post right rotator cuff repair.  He had a high riding humeral head, suggestive of chronic rotator cuff tear.  He also had focal calcific tendinitis in the rotator cuffs.  

The Veteran stated he could not lift heavy objects and had difficulty reaching behind himself.  According to the examiner, the Veteran's service-connected shoulder conditions would affect or impose work restriction in the fields of labor requiring light and heavy manual labor and heavy loads for prolonged and short periods of time.  There was no restriction in fields of labor including sedentary jobs and his disabilities would not affect the Veteran's reliability, productivity, ability to concentrate, follow instruction and ability to interact with co-workers and supervisors.  

C. Analysis

The Board must deny the claims for increased ratings for the Veteran's right and left shoulder disorders.  As indicated, the conditions have been evaluated so far on the grounds of limitation of motion, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201.  With regard to the right shoulder rated since October 1, 2010 and left shoulder as has been rated throughout, the Veteran already receives the maximum level of compensation, 40 percent for the affected upper major extremity and 30 percent for minor extremity.  There is no further available benefit pursuant to Diagnostic Code 5201.  For these time periods, limitation of motion requires no additional consideration.

The one remaining period to consider Diagnostic Code 5201 is prior to October 1, 2010 for the right shoulder, when it was rated at 30 percent.  The next higher 40 percent rating in fact would require limitation of motion to 25 degrees from the side.  However, the Veteran did not have at or close to this level of impairment, upon review of his February 2009 and June 2010 VA examination reports, and August 2010 post-arthroscopic surgery records.  While he appeared to have some pain and weakness on use, it did not result in further observed limitation of motion.  See Deluca, 8 Vet. App. 202.  Limitation of motion does not provide basis for an increase in the right shoulder prior to October 1, 2010.  

Additionally, the Board has considered alternate Diagnostic Codes, and these do not provide a better result.  The Veteran does not have ankylosis at any point, defined as total loss of joint mobility.  See Diagnostic Code 5200.  Nor is there compensable structural impairment of the humerus under Diagnostic Code 5202.  It follows that no higher schedular rating is available.  

The Board has also considered extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  However, the evidence in this case does not show such an exceptional disability picture.  Comparison between  the Veteran's current ratings with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.   This is particularly the case given retained joint mobility as measured, indicative of residual functional capacity.  As noted above, the Veteran's attorney raised the issue of whether the Veteran has a sleep disorder that was caused by his service-connected shoulder disabilities, and the matter has been referred to the AOJ so that the Veteran may be notified of the information needed to complete an application form.  The Veteran and his attorney also have not identified any other symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate.  The Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.

For these reasons, the claims are being denied.  The preponderance of the evidence is unfavorable, and so VA's benefit-of-the-doubt doctrine is not applicable.    


ORDER

The claim for an evaluation in excess of 30 percent for subdeltoid bursitis of the right shoulder prior to October 1, 2010 (exclusive of temporary total rating  from August 11, 2010 to September 30, 2010), and in excess of 40 percent since March 24, 2011, is denied     

The claim for an evaluation in excess of 30 percent for left shoulder osteoarthritis (exclusive of temporary total rating from December 8, 2010 to February 28, 2011), is denied.   



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


